Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn.
Over the course of a new search, a new reference was found. 
A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of U.S. Patent No.: 9,530,058B2 to Moore et al.
    PNG
    media_image1.png
    712
    798
    media_image1.png
    Greyscale

Gordon discloses “1.    A system for guiding an object using a robot, the system comprising: a server configured to:  (see claim 8 where a destination for an individual is provided and multiple route and provided and a drone determines one or more safe preferred routes from the original location to the destination)
receive a request and a location of an object from a device of the object; (this is identified in paragraph 20 as a user 160 that provides a request for transportation to a device 110 that is a smartphone or the like) (see paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination)
Gordon is silent but Islam teaches “…instruct a vehicle to move to a first location based on the location of the object in response to receiving the request; ( this is identified in paragraph 20-21 as a user 160 that provides a request for transportation to a device 110 that is a smartphone or the like and the device communicate with a server to a vehicle to arrive at a location L2 close to a building) (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi);

    PNG
    media_image2.png
    855
    1291
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    825
    1309
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    897
    1302
    media_image4.png
    Greyscale

Claim 1 is amended to recite and Gordon is silent but Moore teaches “…instruction a robot to move to a second location and stay at the second location  (see FIG. 5-6 where the robot is provided to move to a location and stay at the location and the provide instructions to the blind user) and instruct the device of the object to output information about a route from the location of the object to the second location”.  (see FIG. 7 where the robot provided information about the route to the user’s device 180 to move the user and the user device on the route to the second location at the table in FIG. 8; see col. 13, line 1 to col. 14, line 48) 



    PNG
    media_image5.png
    623
    730
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    835
    419
    media_image6.png
    Greyscale



Gordon discloses “2.    The system of claim 1, wherein the robot is an unmanned aerial vehicle”. (See paragraph 16);
Claim 3 is rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of Chinese Patent Pub. No.: CN103126862B that was filed in 2013 and in view of Moore.
Gordon is silent but ‘862 CN publication teaches “3.    The system of claim 1, wherein the robot includes one or more imaging sensors configured to capture one or more images of the object; and  (see FIG. 3, paragraph 6 where the image data from the robot is captured to assist the guidance instruction to the individual that is blind)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of the ‘862 CN publication with the disclosure of GORDON since the ‘862 CHINA publication teaches that a robot can include imaging sensors and ultra-sonic sensors and provide blind guidance to the visually impaired person.   The blind individual can include a phone that is connected wirelessly to the robot. See claim 1.  The robot can provide voice commands to assist the user with avoiding obstacles and to navigate around risks successfully using sensor information on the robot.   The robot can also scan a label on the user’s phone via a tag that triggers the voice reporting to assist the blind user and provide GPS voice reports. See last paragraph of the 862. 

 “the robot is communicatively coupled to the vehicle and configured to transmit the one or more images to the vehicle”. (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi)’
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ISLAM with the disclosure of GORDON since ISLAM teaches that a wearable device can include a camera unit. The device can communicate with a blind person’s mobile phone.  See page 2 and FIG. 1-2.  The phone can provide a GPS coordinates and locate the blind person and a current address.  The wearable device can then identify a taxi using a Wi-Fi direct connection id or Bluetooth id.  The device also has a computer vision and object recognition to identify the taxi.   The device also can identify a marker on the taxi.  The taxi can then pick up the visually impaired or blind individual from the location. This can be identified by the device of FIG. 1-2 and also provide voice turn by turn directions to the taxi and the taxi stand.   This can also allow a visually impaired person to pick up and enter the taxi and the mobile phone can be used to provide the ultimate destination, for example, the person’s home or the gym which can be stored in memory and a voice recognition can take the user to their preferred destination.  This can ensure that the visually impaired 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of International Patent Application Pub. No.: WO 2014/159713 A1 to Kordari et al. that was filed in 2014 (hereinafter “Kordari”) and in view of Moore.

    PNG
    media_image7.png
    894
    605
    media_image7.png
    Greyscale
 4.    The system of claim 1, further comprising a plurality of beacons located within a building, (see paragraph 48 where the infrastructure has beacons within the building that are Bluetooth 4.0 low energy beacons; see element 102 in FIG. 1; see paragraph 33-41) (See paragraph 69 to 82; see paragraph 71 where the location of the transponder 120a is determined by triangulation to record the location of the transponder 120a in x, y, z, to provide the coordinates of the tag; see FIG. 15 where the items within the store are recorded in a map for inventory control and tracking as location tag 152 in the two dimensional map; see paragraph 166-170; see p. 71 where the location of the robot is monitored and updated as well)
wherein the plurality of beacons determine the location of the object within the building”. .(See paragraph 49-53 and 36 where the map is a three dimensional map; see paragraph 5 where google maps can be either two or three dimensional maps)(see elements 104 in FIG. 1; see paragraph 33-36, 41 where the cell phones can provide contextual data that is fused with the original data to improve the accuracy; for example assumptions can be made where the exits in the map are located relative to the user in the 3d map) (see paragraph 41-53) (see paragraph 33 where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KODARI with the disclosure of GORDON since the KODARI teaches that a cell phone can include an accelerometer to build a map. The cell phone can receive data from markers or beacons or tags that are in the building. Using both the accelerometer data and the beacons, a map can be formulated to assist with navigation within an indoor space.    See paragraph 41-53 of Kodari. 
Claim 5 is cancelled. 
Claim 5 is rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of International Patent Application Pub. No.: WO 2014/159713 A1 to Kordari et al. that was filed in 2014 (hereinafter “Kordari”).

 5.    The system of claim 4, wherein the device of the object outputs information about a route from the location of the object within the building to the second location”. (see paragraph 52)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KODARI with the disclosure of GORDON since the KODARI teaches that a cell phone can include an accelerometer to build a map. The cell phone can receive data from markers or beacons or tags that are in the building. Using both the accelerometer data and the beacons, a map can be formulated to assist with navigation within an indoor space.    See paragraph 41-53 of Kodari. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of International Patent Application Pub. No.: WO 2014/159713 A1 to Kordari et al. that was filed in 2014 (hereinafter “Kordari”) and in view of Moore.

Gordon is silent but Islam teaches “6.    The system of claim 4, wherein the device displays a route from the location of the object to the second location on an indoor map of the building or output audible sound information the route. (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ISLAM with the disclosure of GORDON since ISLAM teaches that a wearable device can include a camera unit. The device can communicate with a blind person’s mobile phone.  See page 2 and FIG. 1-2.  The phone can provide a GPS coordinates and locate the blind person and a current address.  The wearable device can then identify a taxi using a Wi-Fi direct connection id or Bluetooth id.  The device also has a computer vision and object recognition to identify the taxi.   The device also can identify a marker on the taxi.  The taxi can then pick up the visually impaired or blind individual from the location. This can be identified by the device of FIG. 1-2 and also provide voice turn by turn directions to the taxi and the taxi stand.   This can also allow a visually impaired person to pick up and enter the taxi and 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of International Patent Application Pub. No.: WO 2014/159713 A1 to Kordari et al. that was filed in 2014 (hereinafter “Kordari”) and in view of Moore.

Gordon is silent but Kodari teaches “7.    The system of claim 1, wherein:
the robot is configured to detect a beacon at the second location and transmit the information about the beacon to the server, and
the server is configured to obtain the information about the second location based on information about the beacon. (See paragraph 49-53)”; 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KODARI with the disclosure of GORDON since the KODARI teaches that a cell phone can include an accelerometer to build a map. The cell phone can receive data from markers or beacons or tags that are in the building. Using both the accelerometer data and the beacons, a map can be formulated to assist with navigation within an indoor space.    See paragraph 41-53 of Kodari. 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of United States Patent Application Pub. No.: US 2009/0156241 A1 to Staffaroni et al. (hereinafter “Staffaroni”) and in view of Moore.

 “8.    The system of claim 1, wherein: the robot is configured to:
obtain information about conditions of a path from the second location to the first location; and (see paragraphs 69, 21 -28 and paragraph 5) (see block 118, 118, and 104 and 112)”,
instruct the vehicle to move to a third location based on the information about conditions of the path from the second location to the first location”. (See paragraphs 69-74, 21-28 and paragraph 5; see block 325 where a pick up location is identified and transmitted and then at paragraph 6-9 the destination address is provided for the taxi service to be dispatched);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of STAFFARONI with the disclosure of GORDON since STAFFARONI teaches that a cell phone can include a device that includes a speech recognition system that can provide a pickup location for a rideshare which is provided to a server. The server can then dispatch a vehicle to pick up the user at their GPS location. However, a correction can be provided and sent to a server later in time.  See claim 5.  For example, the user can perceive there is no legal street address at this location or has moved to a brand new second location.  This transmission can be a 

Claims 9-10 are rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of United States Patent Application Pub. No.: : US 2016/0330601 A1 to SRIVASTAVA (hereinafter “SRIVASTAVA”) and in view of Moore.

Gordon is silent but SRIVASTAVA teaches “9.    The system of claim 1, wherein the server is configured to receive identification information about the object, and transmit the identification information about the object to the robot;  (see paragraph 10-14 where in response to an emergency is drone is dispatched to assist an individual with the emergency)
the robot is configured to identify the object at the second location based on the identification information; and  (see paragraph 91-93 and 94-103 where the drone can track a computing device worn by a person 104)
the identification information includes at least one of gender, ethnicity, age, clothing information, and voice information”. (see paragraph 189); 
    PNG
    media_image8.png
    690
    799
    media_image8.png
    Greyscale

SRIVASTAVA with the disclosure of GORDON since SRIVASTAVA teaches that an aerial drone can be dispatched for protection of individuals. For example, a child can include a wearable device that can capture video images.  See paragraph 90-93.  When a user calls for assistance, a drone can be dispatched for assistance.  The drone can include a tracking functionality.  In general, the UAVs are categorized into one of six functional categories. For example, 1) target and decoy providing ground and aerial gunnery a target that simulates an enemy aircraft or missile; 2) reconnaissance providing battlefield intelligence; 3) combat providing attack capability for high-risk missions, for instance Unmanned Combat Air Vehicle (UCAV); 4) logistics providing for cargo and logistics operations; 5) research and development providing for further development of UAV technologies to be integrated into field deployed UAV aircrafts; and 6) civil and commercial providing for civil and commercial applications.  The drone can also identify a gender, age of the users and also track a criminal record of the targets to provide timely assistance of a user in an emergency.   See paragraph 189, 90-100 of SRIVASTAVA. 

Gordon is silent but SRIVASTAVA teaches “10.    The system of claim 1, wherein the robot is configured to: identify the vehicle at the first location; (see paragraph 90-93 where the robot tracks a child on a school bus via a drone monitoring a wearable sensor or other type of sensr) and guide the object from the second location to the first location in response to identifying the vehicle at the first location”. (see paragraph 91-93 and 94-103 where the drone can track a computing device worn by a person 104; see paragraph 63 where the drone can provide coordinates for proper guidance to a safe area; see paragraph 150 where the method provides a safe location; see paragraph 104-109)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SRIVASTAVA with the disclosure of GORDON since SRIVASTAVA teaches that an aerial drone can be dispatched for protection of individuals. For example, a child can include a wearable device that can capture video images.  See paragraph 90-93.  When a user calls for assistance, a drone can be dispatched for assistance.  The drone can include a tracking functionality.  In general, the UAVs are categorized into one of six functional categories. For example, 1) target and decoy providing ground and aerial gunnery a target that simulates an enemy aircraft or missile; 2) reconnaissance providing battlefield intelligence; 3) combat providing attack capability for high-risk missions, for instance Unmanned Combat Air Vehicle (UCAV); 4) logistics providing for cargo and logistics operations; 5) research and development providing for further development of UAV technologies to be integrated into field deployed UAV aircrafts; and 6) civil and commercial providing for civil and commercial applications.  The drone can also identify a gender, age of the users and also track a criminal record of the targets to provide timely assistance of a user in an emergency.   See paragraph 189, 90-100 of SRIVASTAVA. 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in further in view of U.S. Patent No.: US10800548B2 to Wang that was filed in 2014 and in view of Moore .  
    PNG
    media_image9.png
    487
    854
    media_image9.png
    Greyscale

Gordon is silent but Wang teaches “11.    The system of claim 1, wherein the robot is docked to the vehicle or moved to a predetermined location in response to the object arriving at the first location”.(See abstract where the vehicle 702 includes a docking station 710 on a roof to dock with a drone );
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of WANG with the disclosure of GORDON since WANG teaches that an aerial drone can be docked to a vehicle and a cover placed on top.  The cover and docking station can then protect the drone for future use.     See abstract 189, and claims 1-21 of Wang. 

Claims 12-13 are rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of Moore.
Gordon is silent but Islam teaches “…12.    The system of claim 1, wherein the first location” (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ISLAM with the disclosure of GORDON since ISLAM teaches that a wearable device can include a camera unit. The device can communicate with a blind person’s mobile phone.  See page 2 and FIG. 1-2.  The phone can provide a GPS coordinates and locate the blind person and a current address.  The wearable device can then identify a taxi using a Wi-Fi direct connection id or Bluetooth id.  The device also has a computer vision and object recognition to identify the taxi.   The device also can identify a marker on the taxi.  The taxi can then pick up the visually impaired or blind individual from the location. This can be identified by the device of FIG. 1-2 and also provide voice turn by turn directions to the taxi and the taxi stand.   This can also allow a visually impaired person to pick up and enter the taxi and the mobile phone can be used to provide the ultimate destination, for example, the person’s home or the gym which can be stored in memory and a voice recognition can take the user to their preferred destination.  This can ensure that the visually impaired person can successfully use a taxi or use a rideshare in an easier manner.   See page 1-2 of Islam. 

Gordon discloses “is different from the second location and the second location is different from the location of the object”. (see paragraph 23-
Gordon is silent but Islam teaches “…13.    The system of claim 12, wherein the location of the object is within a building, the second location is a location proximate to an entrance of the building, and the first location is a location at a side of a road. (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ISLAM with the disclosure of GORDON since ISLAM teaches that a wearable device can include a camera unit. The device can communicate with a blind person’s mobile phone.  See page 2 and FIG. 1-2.  The phone can provide a GPS coordinates and locate the blind person and a current 

Claims 14-15 are rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of Moore.
    PNG
    media_image1.png
    712
    798
    media_image1.png
    Greyscale

Gordon discloses “14.    A method for guiding an object using a robot, (see claim 8 where a destination for an individual is provided and multiple route and provided and a drone determines one or more safe preferred routes from the original location to the destination)the method comprising: receiving a request and a location of an object from a device of the object; (see paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination)
Gordon is silent but Islam teaches “…instructing a vehicle to move to a first location based on the location of the object in response to the request; (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi)

    PNG
    media_image2.png
    855
    1291
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    825
    1309
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    897
    1302
    media_image4.png
    Greyscale

Claim 14 is amended to recite and Moore teaches “…instructing a robot to move to a second location and stay at the second location  (see FIG. 5-6 where the robot is provided to move to a location and stay at the location and the provide instructions to the blind user) and instructing the device of the object to output information about a route from the location of the object to the second location”.  (see FIG. 7 where the robot provided information about the route to the user’s device 180 to move the user and the user device on the route to the second location at the table in FIG. 8; see col. 13, line 1 to col. 14, line 48) 



    PNG
    media_image5.png
    623
    730
    media_image5.png
    Greyscale
  Gordon discloses “….and instructing the robot to guide the object from the second location to the first location (see claims 8-20) (see FIG. 3, blocks 302-310 and paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination after a scouting of the risks around the user)in response to the robot identifying the object at the second location. (see claims 8-20) (see FIG. 3, blocks 302-310 and paragraph 10-16, 17-22 where a mobile device from the handicapped person provides the location and provides this location to the drone and paragraph 16 where the drone determines a safe route for the person to the destination after a scouting of the risks around the user);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ISLAM with the disclosure of GORDON since ISLAM teaches that a wearable device can include a camera unit. The device can communicate with a blind person’s mobile phone.  See page 2 and FIG. 1-2.  The phone can provide a GPS coordinates and locate the blind person and a current address.  The wearable device can then identify a taxi using a Wi-Fi direct connection id or Bluetooth id.  The device also has a computer vision and object recognition to identify the taxi.   The device also can identify a marker on the taxi.  The taxi can then pick up the visually impaired or blind individual from the location. This can be identified by the device of FIG. 1-2 and also provide voice turn by turn directions to the taxi and the taxi stand.   This can also allow a visually impaired person to pick up and enter the taxi and the mobile phone can be used to provide the ultimate destination, for example, the person’s home or the gym which can be stored in memory and a voice recognition can take the user to their preferred destination.  This can ensure that the visually impaired person can successfully use a taxi or use a rideshare in an easier manner.   See page 1-2 of Islam. 

“15.    The method of claim 14, wherein the robot is an unmanned aerial vehicle. ”. (See paragraph 16);
 
Claim 16 is rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of United States Patent Application Pub. No.: : US 2016/0330601 A1 to SRIVASTAVA (hereinafter “SRIVASTAVA”) and in view of Moore.

Gordon is silent but SRIVASTAVA teaches “16.    The method of claim 14, further comprising:
selecting the vehicle and the robot based on the location of the object and locations of the vehicle and the robot. (see paragraph 10-14 where in response to an emergency is drone is dispatched to assist an individual with the emergency) (see paragraph 91-93 and 94-103 where the drone can 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SRIVASTAVA with the disclosure of GORDON since SRIVASTAVA teaches that an aerial drone can be dispatched for protection of individuals. For example, a child can include a wearable device that can capture video images.  See paragraph 90-93.  When a user calls for assistance, a drone can be dispatched for assistance.  The drone can include a tracking functionality.  In general, the UAVs are categorized into one of six functional categories. For example, 1) target and decoy providing ground and aerial gunnery a target that simulates an enemy aircraft or missile; 2) reconnaissance providing battlefield intelligence; 3) combat providing attack capability for high-risk missions, for instance Unmanned Combat Air Vehicle (UCAV); 4) logistics providing for cargo and logistics operations; 5) research and development providing for further development of UAV technologies to be integrated into field deployed UAV aircrafts; and 6) civil and commercial providing for civil and commercial applications.  The drone can also identify a gender, age of the users and also track a criminal record of the targets to provide timely assistance of a user in an emergency.   See paragraph 189, 90-100 of SRIVASTAVA. 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of Chinese Patent Pub. No.: CN103126862B that was filed in 2013 and in view of Moore.

Gordon is silent but ‘862 CN publication teaches “17.    The method of claim 14, further comprising:
instructing the robot to capture one or more images of the object; (see FIG. 3, paragraph 6 where the image data from the robot is captured to assist the guidance instruction to the individual that is blind)and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of the ‘862 CN publication with the disclosure of GORDON since the ‘862 CHINA publication teaches that a robot can include imaging sensors and ultra-sonic sensors and provide blind guidance to the visually impaired person.   The blind individual can include a phone that is connected wirelessly to the robot. See claim 1.  The robot can provide voice commands to assist the user with 

Gordon is silent but Islam teaches “instructing the robot to transmit the one or more images to the vehicle while guiding the object from the second location to the first location. ”. (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi)’
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ISLAM with the disclosure of GORDON since ISLAM teaches that a wearable device can include a camera unit. The device can communicate with a blind person’s mobile phone.  See page 2 and FIG. 1-2.  The phone can provide a GPS coordinates and locate the blind person and a current address.  The wearable device can then identify a taxi using a Wi-Fi direct connection id 

Claims 18-19 are rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of United States Patent Application Pub. No.: : US 2016/0330601 A1 to SRIVASTAVA (hereinafter “SRIVASTAVA”) and in view of Moore.

18.    The method of claim 14, further comprising: obtaining identification information about the object; (see paragraph 10-14 where in response to an emergency is drone is dispatched to assist an individual with the emergency) (see paragraph 91-93 and 94-103 where the drone can track a computing device worn by a person 104)
 transmitting the identification information about the object to the robot; (see paragraph 91-93 and 94-103 where the drone can track a computing device worn by a person 104) and instructing the robot to identify the object at the second location (see paragraph 90-93 where the robot tracks a child on a school bus via a drone monitoring a wearable sensor or other type of sensor)  based on the identification information. (see paragraph 189) (see paragraph 91-93 and 94-103 where the drone can track a computing device worn by a person 104; see paragraph 63 where the drone can provide coordinates for proper guidance to a safe area; see paragraph 150 where the method provides a safe location; see paragraph 104-109)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SRIVASTAVA with the disclosure of GORDON SRIVASTAVA teaches that an aerial drone can be dispatched for protection of individuals. For example, a child can include a wearable device that can capture video images.  See paragraph 90-93.  When a user calls for assistance, a drone can be dispatched for assistance.  The drone can include a tracking functionality.  In general, the UAVs are categorized into one of six functional categories. For example, 1) target and decoy providing ground and aerial gunnery a target that simulates an enemy aircraft or missile; 2) reconnaissance providing battlefield intelligence; 3) combat providing attack capability for high-risk missions, for instance Unmanned Combat Air Vehicle (UCAV); 4) logistics providing for cargo and logistics operations; 5) research and development providing for further development of UAV technologies to be integrated into field deployed UAV aircrafts; and 6) civil and commercial providing for civil and commercial applications.  The drone can also identify a gender, age of the users and also track a criminal record of the targets to provide timely assistance of a user in an emergency.   See paragraph 189, 90-100 of SRIVASTAVA. 

Gordon is silent but SRIVASTAVA teaches “19.    The method of claim 14, further comprising:
instructing the robot to identify the vehicle at the first location; (see paragraph 90-93 where the robot tracks a child on a school bus via a drone monitoring a wearable sensor or other type of sensor) and instructing the robot to guide the object from the second location to the first location in response to identifying the vehicle at the first location. ”. (see paragraph 91-93 and 94-103 where the drone can track a computing device worn by a person 104; see paragraph 63 where the drone can provide coordinates for proper guidance to a safe area; see paragraph 150 where the method provides a safe location; see paragraph 104-109)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SRIVASTAVA with the disclosure of GORDON since SRIVASTAVA teaches that an aerial drone can be dispatched for protection of individuals. For example, a child can include a wearable device that can capture video images.  See paragraph 90-93.  When a user calls for assistance, a drone can be dispatched for assistance.  The drone can include a tracking functionality.  In general, the UAVs are categorized into one of six functional categories. For example, 1) target and decoy providing ground and aerial gunnery a target that simulates an enemy aircraft or missile; 2) reconnaissance providing battlefield intelligence; 3) combat providing attack capability for high-risk missions, for instance Unmanned Combat Air Vehicle (UCAV); 4) logistics providing for cargo and logistics operations; 5) research and development providing for further development of UAV technologies to be integrated into field deployed UAV aircrafts; and 6) civil and commercial providing for civil and commercial applications.  The drone can also identify a gender, age of the SRIVASTAVA. 

Claims 20-21 are rejected under 35 U.S.C. sec. 103 as being rejected as being unpatentable as obvious in view of United States Patent No.: US9659503B2 to Gordon (US20170018193A1) that was filed in 2015 (hereinafter “Gordon”) and assigned to IBM™ and in view of NPL, Islam, Towhidul, et al.,  TaxSeeMe: A Taxi Administering System for the Visually Impaired, (https://ieeexplore.ieee.org/abstract/document/8628328), 2018 IEEE Vehicular Networking Conference (VNC) (December 5 2018) (hereinafter “Islam”) and in view of Moore .

Gordon is silent but Islam teaches “…20.    The method of claim 14, wherein the location of the object is within a building, the second location is a location proximate to an entrance of the building, and the first location is a location at a side of a road. (see page 1-2, section III where the taxi see me device receives the user’s location and receives a destination location and then this is provided to summon a rideshare vehicle in response to the request for a taxi via a Wi-Fi direct ID and/or Bluetooth ID and computer vision to identify the taxi via object recognition and marker text identification and then the user can be instructed to move to the taxi)



    PNG
    media_image2.png
    855
    1291
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    825
    1309
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    897
    1302
    media_image4.png
    Greyscale

Claim 21 is amended to recite and Moore teaches “…The system of claim 1, wherein the server is configured to: instruct the robot to guide the object from the second to the first location in response to the robot identifying the object at the second location (see FIG. 5-6 where the robot is provided to move to a location and stay at the location and the provide instructions to the blind user) (see FIG. 7 where the robot provided information about the route to the user’s device 180 to move the user and the user device on the route to the second location at the table in 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Moore with the disclosure of Gordon since Moore teaches that a small unmanned robot 100 can read text and also image items and provide guidance to a user’s device 180 for a blind user 200 so the user can navigate to a safe location 200 to 206 with the robot device 100 being stationary and providing guidance to an ear piece device.  See col. 13, line 1 to col. 14, line 50 and the abstract of Moore. 


Claims 1-2 and 14-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable s obvious in view of United States Patent App. Pub. No US 2018/0217614 A1 to Salas filed in 2017 (hereinafter “Salas”) and in view of Moore. 
    PNG
    media_image10.png
    477
    736
    media_image10.png
    Greyscale

In regard to claim 1, and 14, Salas discloses “1.    A system for guiding an object using a robot, the system comprising: a server configured to:  (see block 103)
receive a request and a location of an object from a device of the object; (this is identified in paragraph 20 as a user 160 that provides a request for transportation to a device 110 that is a smartphone or the like) (see paragraph 75-78 where the local computer  
    PNG
    media_image11.png
    711
    719
    media_image11.png
    Greyscale

“…instruct a vehicle to move to a first location based on the location of the object in response to receiving the request; ( this is identified in paragraph 20-21 as a user 160 that provides a request for transportation to a device 110 that is a smartphone or the like and the device communicate with a server to a vehicle to arrive at a location L2 close to a building) (see claims 16-29 and FIG. 5, blocks 500-520 and paragraph 17 where the drone can map and a ground vehicle can also provide a mapping of the indoor environment and receive instructions from the user’s 627-631 device as option 1-5 )

    PNG
    media_image2.png
    855
    1291
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    825
    1309
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    897
    1302
    media_image4.png
    Greyscale

Claim 1 is amended to recite and Salas is silent but Moore teaches “…instruct a robot to move to a second location and stay at the second location  (see FIG. 5-6 where the robot is provided to move to a location and stay at the location and the provide instructions to the blind user) and instruct the device of the object to output information about a route from the location of the object to the second location”.  (see FIG. 7 where the robot provided information about the route to the user’s device 180 to move the user and the user device on the route to the second location at the table in FIG. 8; see col. 13, line 1 to col. 14, line 48) 

Salas discloses “transmit information about the second location to the device of the object; and the robot configured to: (this is identified in paragraph 22-23 as a location of the user device 160 that provided a request for transportation to a device 110 that is a smartphone or the like and a location of the ID is provided)(see claims 16-29 and FIG. 3, blocks 300-315  )
In regard to claim 2 and claim 15, Salas discloses “2.    The system of claim 1, wherein the robot is an unmanned aerial vehicle”. (See element 120);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668